Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to Applicant's amendments filed on 25 February 2022. Claims 1-20 were previously pending. Claims 1-6, 8-14, and 16-18 and 20 have been amended according to Applicant’s amendments. Claims 7 and 15 have been cancelled. No new claims have been added. Accordingly, claims 1-6, 8-14, and 16-20 remain pending and under consideration.

Claim Interpretation
Applicant has amended claims 1, 9-16, and 18 to include a processor, memory device processor, circuitry and/or internal cache to perform the claimed functionalities recited within their respective claims. As applicant has amended the claims to recite sufficient structure to perform the claimed functions, the claims are no longer being interpreted under 35 U.S.C. 112(f).

Response to Arguments
35 USC 101 -
Applicant’s arguments, see remarks pages 12-16, filed 25 February 2022, with respect to the rejection of claims 1 and 6-19 under 35 USC 101 have been fully considered but are not persuasive. Applicant argues that claim 1 is patent eligible under prong one of the revised Step 2A Prong One of the Alice test because the claim does not recite an abstract idea of a mental process since the human mind cannot practically perform accessing a plurality of data via a data path between an external processor and a memory core. Examiner respectfully disagrees because the requirements that are needed to be met under Step 2A Prong One of the Alice test only require that a mental process abstract idea covers performance of the limitation entirely in the mind BUT FOR the recitation of generic computer components performing generic computer component functions. 
In the instant case, Applicant has further clarified the original components of the claim (statistical feature extractor) to be a processor, the processor accessing data stored on a memory core via a data path, which are generic computer components and each component performing the functionality to be expected individually of each generic component. The remainder of the claim limitations recite an abstract idea of a mental process that can be performed entirely mind, in particular, analyzing data for a statistical characteristic and identifying a first and second statistical feature of the data. Accordingly, the limitations as presently claimed, are not eligible under Step 2A Prong One of the Alice test.
Applicant has also argued under Step 2A Prong Two that because the claimed features allow for a reduction in processing time, the claim is patent eligible because the recited exception is integrated into a practical application of the exception. Examiner respectfully disagrees. The claim does not recite additional elements which integrate the exception into a practical application. The claim only further recites the additional elements of a “semiconductor memory device”, “memory core”, “processor”, “internal cache”, “data path”, “access” step, “store” step, “store” step, and “transmit” step. The additional elements of “semiconductor memory device”, “memory core”, “processor”, “internal cache”, and “data path” are recited at a high level of generality (i.e. generic computer components performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components. The “access” step, “store” step, “store” step, and “transmit” step are also recited at a high level of generality and are mere data gathering and output which is insignificant extra-solution activity (see MPEP 2106.05(g)) Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on performing the mental process  
Applicant further argues the claim limitations are patent eligible under step 2B as the claims are not well-understood, routine or conventional and qualify as significantly more because the cited art does not teach or suggest the features of independent claim 1. Examiner respectfully disagrees. The claim as amended does not add significantly more as the newly amended limitations only add generic computer components performing generic computer functions, namely, a processor to perform the steps, an internal cache to store values, and a data path for providing data access.  Additionally, the remaining additional elements that are functional limitations (“access” step, “store” step, “store” step, and “transmit” step) are directed to “receiving or transmitting data over a network” and “storing and retrieving information in memory”, which the courts have found to be well-understood, routine, and conventional activities (see MPEP 2106.05(d)(II)) and is therefore supported under Berkheimer and cannot provide an inventive concept under step 2B.
Accordingly, examiner maintains claims 1, 6-19 are not patent eligible as they are directed to an abstract idea without significantly more.
35 USC 103 –
Applicant’s arguments, see remarks pages 18 and 19, filed 25 February 2022, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are not persuasive.  In particular, Applicant argues the newly amended limitations are not taught or suggested by Willock, the newly amended limitations reciting a second statistical feature value associated with the statistical characteristics corresponding to a second data group of the plurality of data and concurrently store the first and second statistical value in the internal cache, as in claims 1 and 3 and similarly a third and fourth value in claim 20. Examiner respectfully disagrees. “Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Alternatively, merely duplicating parts “has no patentable significance unless a new and unexpected result is produced. In reHarza 274, F.2d 449, 104 USPQ 300 (CCPA 1955).  In the instant application, Applicant concedes Willcock already teaches histogram creation of a dataset and storage in an internal buffer (See remarks page 19). Creation of additional histograms and storage of the additional histograms in the buffer, would be obvious in light of the teachings of Wilcock as scaling the data analysis and storage or duplicating the data analysis and storage do not result in any new of unexpected results. Accordingly, the rejection is maintained.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 13 and dependent claims 6-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. The claims recite the analyzing of statistical characteristics of a plurality of data received from an external processor and the identifying a first and second statistical value of the statistical characteristics of the received data.
The limitations of analyzing the statistical characteristics of data and identifying a first and second statistical value of the statistical characteristics of data is a process that, under its broadest reasonable interpretation, covers performance of the limitation entirely in the mind but for the recitation of generic computer components (i.e. the generic computer components comprising a processing unit, cache memory, memory array, and data path). That is, other than reciting a processing unit, data path and associated memory, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, the data received is analyzed for statistical characteristics and one of the characteristics of the statistical characteristics is identified. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements of a “semiconductor memory device”, “memory core”, “internal cache”, “data path” “access” step, “store” step, “store” step, and “transmit” step. The “semiconductor memory device” and “memory core” and “data path” are recited at a high level of generality (i.e. generic computer components performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the “access” step, “store” step, “store” step, and “transmit” step are mere data gathering and output which is insignificant extra-solution activity (see MPEP 2106.05(g)) Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on performing the mental process. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “semiconductor memory device”, “memory core”, “processor”, “internal cache”, and “data path” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of the “access” step, “store” step, “store” step, and “transmit” step are directed to “receiving or transmitting data over a network” and “storing and retrieving information in memory”, which the courts have found to be well-understood, routine, and conventional activities (see MPEP 2106.05(d)(II)). The claim is not patent eligible. 
Additionally, dependent claims 6-12 and 14-19 recite either additional “analyzing”, “identifying”, “storing”, “transmitting”, and “merging” steps that covers performance of the limitation in the mind but for the recitation of generic computer components, or else they include additional functional elements which do not provide a practical application of the mental process or mathematical calculation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and therefore are also patent ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willcock (US 2016/0350617 A1, hereinafter Willcock) in view of Baxter et al (US 7720636 B1, hereinafter Baxter), further in view of Durham et al (US6240489 B1, hereinafter Durham).
Regarding claims 1, 13, and 20, taking claim 1 as exemplary, Willcock discloses a semiconductor memory device comprising: a memory core comprising a plurality of memory cells configured to store a plurality of data received from an external processor (See Willcock, Fig. 1, disclosing processor 12 and system memory 20 and [0022], “The memory is operably coupled to the processor 12 to store and facilitate execution of instructions”); 
an internal cache (See Willcock, Fig. 2 and [0027], disclosing buffer block 46); and
a processor disposed on a data path between the external processor and the memory core, the processor being configured to (See Willcock. Figs. 1 & 2 and [0023]-0026], disclosing processor 12 external to memory system 22 with embedded processor 32 disposed between processor 12 and memory array 34 of memory system 22):
access the plurality of data via the data path (See Willcock Fig. 2 and [0027], “the embedded processor 32 may be capable of accessing the memory array 24);
analyze statistical characteristics of the plurality of data (See Willcock, Fig. 1, [0018], disclosing PIM for histogram creation for a dataset including comparison operations, metadata for a data set), 
identify at least one first statistical feature value associated with the statistical characteristics corresponding to a first data group of the plurality of data (See Willcock, [0018], disclosing the PIM creating histograms for a dataset including comparison operations and [0029], disclosing the PIM performing histogram creation revealing frequency of certain data types),
store the at least one first statistical feature value in the internal cache (See Willcock, [0027], disclosing once PIM device 24 has executed instructions, results are stored in buffer block 46, [0029], disclosing the PIM performing histogram creation revealing frequency of certain data types).
Willcock does not explicitly disclose transmitting the at least one statistical feature value or the at least one second statistical feature value to the external processor. Willcock does disclose the histogram creation is responsive to a request by the memory processor 26, processor 12, input device 14, and/or software program (See Willcock [0033]).
However, Baxter discloses the transmitting the at least one statistical feature value or the at least one second statistical feature value to the external processor (See Baxter, Col. 16, lines 41-55, disclosing PM monitors transactions and keeps a histogram of the execution time of each type of transaction and Col. 16, lines 47-55, disclosing the PM having an interface for connection to a processor that reads the performance monitor to provide feedback control to the system, or in other words, transmits the histogram to an external system processor for feedback control).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the PIM histogram creation system of Willcock with the histogram accessibility of Baxter to provide feedback control to improve system performance (See Baxter Col. 16, lines 50-55). 
Neither Willcock nor Baxter discloses identifying at least one second statistical feature value associated with the statistical characteristics corresponding to a second data group of the plurality of data,
However, Willcock already discloses identifying at least one first statistical feature value associated with the statistical characteristics corresponding to a first data group of the plurality of data.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to identify an additional statistical feature value associated with the statistical characteristics corresponding to a second data group of the plurality of data  as “Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Alternatively, merely duplicating parts “has no patentable significance unless a new and unexpected result is produced. In reHarza 274, F.2d 449, 104 USPQ 300 (CCPA 1955).  Identifying additional statistical features values of a second data group of interest would be obvious in light of the teachings of Wilcock as scaling the data analysis and storage or duplicating the data analysis and storage do not result in any new of unexpected results and one would be motivated by the usefulness of histograms for revealing the frequency of particular types of data within a data set that do not rely on strict knowledge of a data set (See Willcock [0029]).  
Neither Willock nor Baxter discloses concurrently storing the at least one first and at least one second statistical feature value in the internal cache. Willcock already discloses the storage of at least one first statistical feature value in the internal cache.
However, Durham discloses concurrently storing the at least one first and at least one second statistical feature value in the internal cache (See Durham, Fig. 2 and Col. 3 lines 8-20, disclosing a cache for concurrently storing multiple data sets 23a-23d).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the PIM histogram creation system of Willcock and Baxter with the concurrent cache storage of Durham because having more data stored in the cache results in a greater likelihood requested data is to be found in the cache and quickly made available to requesting processors (See Durham, Col. 1 lines 20-25, disclosing data coped into cache memory will be available to a processor in a relatively short amount of time when requested data resides in the cache memory).. 

Regarding claim 2, Willcock in view of Baxter, further in view of Durham, disclosed the semiconductor memory device of claim 1 as described hereinabove. Willock further discloses wherein the processor is further configured to access the plurality of data via the data path while the external processor is storing the plurality of data in the memory core (See Willcock, [0025] and [0026], disclosing processor 26 sending commands to PIM device 24, the PIM device including memory 34 and [0033], disclosing real-time streaming data histogram creation), and access the plurality of data from the memory core during an idle time of the memory core after the plurality of data is stored in the memory core (See Willcock, [0027], disclosing embedded processor of PIM device 24 accessing data previously stored in the memory array), and
wherein the internal cache is further configured to store the at least one statistical feature value (See Willcock, [0027], disclosing the use of a buffer block 46 and memory 34 used for storing results, and where the buffer block may also be used for temporarily storing intermediate or final results of executed instructions). 
Baxter further discloses wherein the internal cache is further configured to transmit the at least one first statistical feature value to the external processor based on a first request of the external processor, (See Baxter, Col. 16, lines 33-35, disclosing a user measurement of transaction performance, or in other words, a request and lines 41-55, disclosing PM monitors transactions and keeps a histogram of the execution time of each type of transaction and Col. 16, lines 47-55, disclosing the PM having an interface for connection to a processor that reads the performance monitor to provide feedback control to the system, or in other words, transmission of the histogram).
Neither Willcock nor Baxter discloses transmit the at least one second statistical feature value to the external processor based on a second request of the external processor.
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to transmit the at least one second statistical feature value to the external processor based on a second request of the external processor as “Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) as one would be motivated by the usefulness of histograms for revealing the frequency of particular types of data within a data set that do not rely on strict knowledge of a data set (See Willcock [0029]).

Regarding claim 3, Willcock in view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 2 as described hereinabove. Willcock further discloses wherein the internal cache is further configured to: store address information of the plurality of data stored in the memory core (See Willcock, [0034], disclosing the PIM device determining mapping configuration based on its knowledge of the data stored in the memory array, or in other words, stored address information).

Regarding claim 4, Willcock in view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 3 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value is calculated without additional latency by snooping the data while the data is transmitted to extract the at least one first statistical feature value (See Willcock, [0033], disclosing histogram creation without retrieving a completed data set via data capture in real-time that is streamed). 
Neither Willcock nor Baxter discloses the at least one second statistical feature value is calculated without additional latency by snooping the data while the data is transmitted to extract the at least one second statistical feature value. Willcock already discloses calculating the at least one statistical feature value without additional latency by snooping the data while the data is transmitted to extract the at least one first statistical feature value.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to calculate the at least one second statistical feature value without additional latency by snooping the data while the data is transmitted to extract the at least one second statistical feature value as “Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) as one would be motivated by the increased performance of real time histogram creation captured from the data stream without having to retrieve the data after storage (See Willcock [0033]).

Regarding claim 5, Willcock in view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 2 as described hereinabove. Willcock further discloses wherein the processor comprises a Processing-In-Memory (PIM) device or a Field Programmable Gate Array (FPGA) device (See Willcock, [0018] and [0028], PIM device for histogram creation includes embedded processor 32).

Regarding claim 6, Willcock in view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value comprises: a number of the plurality of data in the first data group, a histogram of the plurality of data in the first data group, a maximum value of the plurality of data in the first data group, a minimum value of the plurality of data in the first data group, an average value of the plurality of data in the first data group, a median value of the plurality of data in the first data group, a variance of the plurality of data in the first data group, a standard deviation of the plurality of data in the first data group and a fractional length of the plurality of data in the first data group, or an intermediate result value for calculating the number of the plurality of data in the first data group, the histogram, the maximum value, the minimum value, the average value, the median value, the variance, the standard deviation and the fractional length (See Willcock, Fig. 4, step 70 and paragraphs [0018], disclosing histogram creation for a data set).

Regarding claim 8, Willcock in view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the plurality of data represents a plurality of weights or a plurality of input/output (I/O) feature maps in a plurality of layers of a neural network system (See Willcock, [0018], disclosing a histogram representing a tonal distribution graph for an image, or in other words, a plurality of weights for intensity and color of each pixel of an image).

Regarding claim 9, Willcock in view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value comprises a histogram of the plurality of data of the first data group (See Willcock, Fig. 4, [0018] and [0032], disclosing histogram creation based on a dataset) and
wherein the processor is further configured to further receive condition information associated with the histogram from the external processor, and obtain the histogram based on the condition information and the plurality of data (See Willcock, Fig. 4, [0032] and [0033], disclosing the condition of generating a data batch histogram by the PIM device is based on a conditional receipt of a command to create the histogram from the processor).

Regarding claim 10, Willcock in view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value comprises a histogram of the plurality of data of the first data group (See Willcock, [0029], disclosing PIM device used for histogram creation), and
wherein the processor is further configured to further receive type information associated with the plurality of data of the first data group from the external processor, and obtain the histogram based on the type information and the plurality of data (See Willcock, [0034], disclosing the number and types of categories to be included in the histogram may be included in the command received).

Regarding claim 11, Willcock in view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one first statistical feature value comprises a histogram of the plurality of data of the first data group (See Willcock, [0029], disclosing PIM device used for histogram creation), and
wherein the processor is further configured to, based on additional data of the first data group not included in intervals of the histogram being further received, modify an entire range of the histogram based on the additional data (See Willcock, [0044], disclosing a histogram created that uses only the first data point for each category in a batch not any subsequent data points falling into the same category).

Regarding claim 12, Willcockin view of Baxter, further in view of Durham disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one first statistical feature value comprises a histogram of the plurality of data (See Willcock, [0029], disclosing PIM device used for histogram creation), and
wherein the processorr is further configured to, based on additional data to be included in the histogram being further received, modify a range of each interval of the histogram based on the additional data (See Willcock, [0046], disclosing the PIM device has adjustable histogram precision which may remove undercounting and approximation of data when the batch size adjustment is set to 1 accounts for all received data in the histogram).


Regarding claim 14, Willcock in view of Baxter, further in view of Durham disclosed the electronic system of claim 13 as described hereinabove. None of Willcock, Baxter, or Durham further disclose a second memory core comprising a plurality of second memory cells that store second data among the plurality of data; a second internal cache: and a second memory device processor  disposed on a second data path between the processor and the second memory core, the second memory device processor being configured to access the second data via the second data path, analyze second statistical characteristics of the second data, identify at least one third statistical feature value associated with the second statistical characteristics corresponding to a first data group of the second data and at least one fourth statistical feature value associated with the first statistical characteristics corresponding to a second data group of the second data, concurrently store the at least one third statistical feature value and the at least one fourth statistical feature value, and transmit the at least one third statistical feature value or the at least one fourth statistical feature value to the processor.
Willcock in view Baxter, further in view of Durham already disclose a first memory core comprising a plurality of first memory cells that store first data among the plurality of data; a first internal cache: and a first memory device processor  disposed on a first data path between the processor and the first memory core, the first memory device processor  being configured to access the first data via the first data path, analyze first statistical characteristics of the first data, identify at least one first statistical feature value 6 Appln. No.: 16/790,189 associated with the first statistical characteristics corresponding to a first data group of the first data and at least one second statistical feature value associated with the first statistical characteristics corresponding to a second data group of the first data, concurrently store the at least one first statistical feature value and the at least one second statistical feature value, and transmit the at least one first statistical feature value or the at least one second statistical feature value to the processor, as described hereinabove. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include a second memory device performing the same functionality as the first memory device as the bandwidth of the system would be improved as twice as much data could be statistically analyzed. “Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Alternatively, merely duplicating parts “has no patentable significance unless a new and unexpected result is produced. In reHarza 274, F.2d 449, 104 USPQ 300 (CCPA 1955). 


Regarding claim 16, Willcock in view of Baxter, further in view of Durham disclosed the electronic system of claim 14 as described hereinabove. Willcock further discloses circuitry configured to merge the at least one first statistical feature value and the at least one second statistical feature value (See Willcock, Fig. 3 and [0028], disclosing multiple accumulators and [0044], [0041] disclosing the tracking of data points that belong to different categories and combining them in the accumulator for each batch of data via a bit-wise OR operation).

Regarding claim 17, Willcock in view of Baxter, further in view of Durham disclosed the electronic system of claim 16 as described hereinabove. Willcock further discloses wherein the circuitry is disposed inside the processor, the first semiconductor memory device or the second semiconductor memory device (See Willcock Fig. 3 and [0028], disclosing memory array 34 having individual accumulators).

Regarding claim 18, Willcock in view of Baxter, further in view of Durham disclosed the electronic system of claim 16 as described hereinabove. Willcock further discloses wherein the circtuiry is disposed outside the processor, the first semiconductor memory device and the second semiconductor memory device (See Willcock. Fig. 2 an [0027], disclosing embedded processor 32 having accumulator 40, counter 42, and ALU 38 as separate from memory array 34 and processor 26).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Willcock (US 2016/0350617 A1, hereinafter Willcock) in view of Baxter et al (US 7720636 B1, hereinafter Baxter), further in view of Durham et al (US6240489 B1, hereinafter Durham), and further in view of NoC Technology Benefits (NoC Technology Benefits, httep://arteris.com/not-technology-benefits, Jan 2018, hereinafter Arteris).
Regarding claim 19, Willcock in view of Baxter, further in view of Durham disclosed the electronic system of claim 13 as described hereinabove. None of Willcock, Baxter, or Durham discloses the electronic system further comprising a Network-on Chip (NoC) interposed between the processor and the plurality of semiconductor memory devices.
However, Arteris discloses a Network-on Chip (NoC) interposed between the processor and the plurality of semiconductor memory devices (See Arteris, disclosing the benefits of using a NoC to reduce the number of wires required to route data in a SoC, or in other words, using a NoC where data transfer takes place, for example, between a processor and memory)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the histogram PIM device of Willcock, Baxter, and Durham with the NoC interconnect fabric of Arteris as doing so would reduce the wire routing congestion on the PIM device allowing higher operating frequencies and ease timing closure (See Arteris, “four reasons why today’s SoC’s need a NoC IP interconnect fabric”).

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137